Case 0:20-cv-60416-AMC Document 97-68 Entered on FLSD Docket 07/09/2021 Page 1 of 26




                    EXHIBIT 68
  Case 0:20-cv-60416-AMC Document 97-68 Entered on FLSD Docket 07/09/2021 Page 2 of 26




Migrating O365 Customers
      from 3P ESGs
Goals and Investment Areas
                                Case 0:20-cv-60416-AMC Document 97-68 Entered on FLSD Docket 07/09/2021 Page 3 of 26




Majority of large O365 customers today use a 3P ESG for Email Security. The top-level goal is to switch
these customers over to the EOP+ATP solution.

Effectiveness is no longer a migration blocker; we are as good or better than competitors. Remaining
issues to address:
Issue                                                      Proposed Solutions

Functionality and experience gaps vs. 3P products          Prioritize the work to close the critical gaps (also benefits customers already on EOP/ATP)

Risk of destabilization caused by migration changes        •   Add a capability to do Side-by-Side effectiveness evaluation and config/policy validation
                                                               with no impact to existing filtering
                                                           •   Make it easy to roll back at any point
Migration complexity for diverse filtering configuration   •   Close “configurability gaps”
and policies                                               •   Provide automated tools and tested guidelines to help customers translate and ingest their
                                                               filtering configuration
Reduced filtering effectiveness for some Hybrid routing    •   Provide full filtering for customers who must route all their mail through on-premises
paths                                                      •   Also consider: close filtering gaps for on-prem seats – TimeTravel and intra-org mail filtering
Lack of motivation: “My current solution works well-       Proactively show malicious attacks missed by customers’ 3P solutions – empower the Field and
enough; why do I need to change it?”                       directly engage the customers
Migration: More than an MX Record Change
                                     Case 0:20-cv-60416-AMC Document 97-68 Entered on FLSD Docket 07/09/2021 Page 4 of 26




Diverse Mail Routing:
                                1                                  2.a                           2.b                                       3.a                                3.b
    Internet                            Internet                          Internet                             Internet                            Internet



   3P Cloud ESG                         3P Cloud ESG                                                           3P Cloud ESG


                                                                         On-Prem MTA                                                              On-Prem MTA

                                                                            3P ESG     On-Prem                On-Prem MTA                           3P ESG
   EOP + O365          O365                              On-Prem           Appliance   Mailbox                                                     Appliance       On-Prem
                                       On-Prem MTA                                                                              On-Prem                            Mailbox
    Transport         Mailbox                            Mailbox
                                                                                                                                Mailbox
                                                                                                                O365 Recip                         O365 Recip
                                                                                                                 Rewrite                            Rewrite


                     On-Prem            EOP + O365        O365            EOP + O365    O365
   On-Prem MTA
                     Mailbox             Transport       Mailbox           Transport   Mailbox                 EOP + O365         O365            EOP + O365         O365
                                                                                                                Transport        Mailbox           Transport        Mailbox




Different Filtering Topologies:                                                             Extremely Diverse Filtering Config:
                                                                                            •          Many types of configuration data – allow/block lists, policies,
Bypass       Use 3P ESG verdicts and bypass all EOP filtering using IP-Allow/ETRs
                                                                                                       rules, per-user settings, groups, …
EOP          • Prevalent, but not 100% (sometimes due to misconfiguration)
                                                                                            •          Every 3P is different – capabilities, data schemas, ability to
Double-      Apply EOP filtering to message that 3P ESG let through                                    export, access APIs, …
Filter                                                                                      •          Customers make changes “organically”, no centralized
                                                                                                       knowledge
E2E Admin Flow for Low-Risk Migration
                                  Case 0:20-cv-60416-AMC Document 97-68 Entered on FLSD Docket 07/09/2021 Page 5 of 26




Motivate to Evaluate               Set up a SAFE SxS                 SAFELY Tune and                Enforce EOP Verdicts            Remove 3P from
                                   Evaluation (Wizard                Validate Settings                                              Routing
                                   experience)                       (iterate)

      •Proactively show                  •Configure Inbound                •Review Effectiveness          •Export and Ingest             •Enable CMC routing
       malicious attacks                  Connector for                     reports and                    Users’ settings                if necessary
       missed by customers’               evaluation                        iteratively adjust            •Un-scope Admin                •Point MX record to
       3P solutions                      •Export and ingest                 policies and                   policies from “what-           EOP
                                          Admin Allow/Block                 aggressiveness                 if” and select actions
                                          lists, rules, policies –          settings                      •Disable the “what-if”
                                          scope them to what-              •SxS Report/Insights,           mode on Connector
                                          if-marked messages                Spoof Insights and
                                         •Enable/configure                  Config Drift Insights
                                          relevant opt-in
                                          policies (Safe
                                          Attachments, etc.)
                                         •Configure bad mail
                                          forwarding in 3P ESG




                       Evaluation: no impact to existing filtering                                   Enforcement: easy to rollback if hit an issue



Low Risk of destabilization:
• Actions that currently can cause the most impact are done at the safe evaluation stage
• Any enforcement can be easily rolled back to the evaluation
               Case 0:20-cv-60416-AMC Document 97-68 Entered on FLSD Docket 07/09/2021 Page 6 of 26




Safe Evaluation & Validation
Prevent Destabilization
       Goal: Case
             enable   customers toDocument
                  0:20-cv-60416-AMC do side-by-side effectiveness
                                           97-68 Entered             evaluation
                                                         on FLSD Docket 07/09/2021 and
                                                                                    Pagepolicy
                                                                                         7 of 26 validation with no
       impact to existing filtering
                                                                                                                                     Mailflow “What-If Sandbox”
                      3P ESG                                                    Evaluation     EOP & ATP Mailflow Filtering
                                                                               Markup/Fork
                                                                                                                                                 Apply Pre-
                                              Good Verdict Mail                                  Malware/Phish/
                                                                                                                         EOP Policy             Marked Verdict
                                                                                                Spam/Bulk Filters
                                                                                                                                                   or Drop
                                                                                Skip-Listing

                                  Spam
                                               Bad Verdict Mail                                 Verdict and Policy       Logging for
                               Stamp&FWD
                                                                                                     Logging             TimeTravel
                                  Policy
                                                                              URL Unwrapping



 No-Impact
Side-by-Side                                                                                        Hygiene
                                                                                                     Logs
                                                                                                                          Delivery
                                                                                                                           Logs
 Evaluation

                                                                                                  EOP TimeTravel Filtering
                                                          SxS Catch & Miss
                                    Catch Reports
                                                               Report                                Malware/Phish/
                                                                                                                              EOP Policy
                                                                                                     Spam TT Filters

                                     Config Drift
                                     Insights (*)                                                   Verdict and Policy
                                                                                                         Logging
                                                                                                                               Suppress TT
                                                                                                                                 Actions
                                    Spoof Insights

                                                                  Reporting                                   TimeTravel “What-If Sandbox”
SxS: Building Blocks
                                    Case 0:20-cv-60416-AMC Document 97-68 Entered on FLSD Docket 07/09/2021 Page 8 of 26




“What-If Sandbox” in Mailflow and Time-        •   Capability to run the entire filtering & policy stack and then fall back to the pre-defined verdict or suppress
Travel                                             delivery; 3 modes:
                                                     • Apply pre-defined verdict and deliver: for customers who Bypasses EOP filtering
                                                     • Fork (%) and suppress delivery: for customers who Double-Filter
                                                     • Suppress delivery: for bad mail forwarded from 3P Quarantine
                                               •   New policy predicate to scope policies to what-if messages (based on a header)
                                               •   Capability to “what-if” auth and spoof enforcement: for customers who want to evaluate skip-listing
Get 3P-Quarantined mail in                     Configuration on the 3P ESG side:
                                               • Option 1: “Quarantine and Redirect” action
                                                     • Bad mail placed in 3P Q-n, but also relayed to EOP where it goes through filtering and gets discarded
                                                         before delivery
                                                     • Preferred because it does not impact user/SOC flows, but may not be available in all ESGs
                                               • Option 2: “Stamp verdict header and deliver” action
                                                     • Bad mail goes to EOP instead of 3P Q-n, gets filtered and placed to Junk folder or EOP Q-n
                                                     • Available in all ESGs
Expose clean signals to filters and policies   •   Skip-Listing for external IP addresses and EHLO domains (1-click config for PP and Symantec Cloud ESGs)
                                               •   Unwrapped URLs
Surface the catch and miss data                •   New SxS Report/Insights will show the catch difference and help validate config parity between 3P and EOP
                                                     • +Insights to adjust Bulk and ML thresholds based on the catch difference
                                                     • ATP vs. EOP catch will be explicitly identified
                                               •   Admins will be able to use regular Config Drift and Spoof Insights to tune their config and policies in the
                                                   evaluation mode
Evaluation Config Wizard                       Wizard to guide admins through config steps to enable evaluation: connector configuration, addresses for bad mail,
                                               skip-listing configuration, ATP policies
SxS: Admin Flows
                                                              Case 0:20-cv-60416-AMC Document 97-68 Entered on FLSD Docket 07/09/2021 Page 9 of 26




                                      SxS for Customers who bypass EOP filtering                   SxS for Customers who use 3P+EOP filtering        3P+EOP Customers who want to
Scenario



                                                                                                                                                     evaluate skip-listing

                                      1)   Configure Inbound Connector                             Same, except:                                     1)   Configure Inbound Connector
                                            a) Configure skip-listing                              • Connector: Enable “Fork what-if” mode to              a) Configure skip-listing
                                            b) Enter email addresses for bad mail                     evaluate Skip-listing and ingested what-if           b) Enable “Auth/Spoof what-
Steps to enable safe SxS evaluation




                                            c) <For some 3P> Configure custom URL                     policies                                                   if” mode
                                                  unwrapping                                       • Allow/Block Policies: These customers already   2)   Review Spoof Insights and Config
                                            d) Enable “In-place what-if” mode                         use EOP verdicts and hence must have most of        Drift Insights and iteratively
                                      2)   Export and ingest Admin Allow/Block lists, rules,          the Allow policies in place                         adjust spoof policies and filter
                                           policies                                                                                                       aggressiveness settings
                                            a) Scope ingested policies to what-if messages
                                            b) Export/Ingest details covered in a separate
                                                  section
                                      3)   Enable opt-in ATP policies (if ATP customer)
                                      4)   Configure bad mail forwarding in 3P ESG
                                      5)   Review SxS Report/Insights, Spoof Insight and
                                           Config Drift Insights and iteratively adjust policies
                                           and aggressiveness settings
              Case 0:20-cv-60416-AMC Document 97-68 Entered on FLSD Docket 07/09/2021 Page 10 of
                                                    26




Manage Complexity
Configurability Gaps
Streamlined Config Migration
                     Case 0:20-cv-60416-AMC Document 97-68 Entered on FLSD Docket 07/09/2021 Page 11 of
                                                           26



Configurability Gaps
1.   DMARC-Allow list: capability to skip DMARC enforcement for a specific email address or domain, optionally
     scoped to specific IPs, without bypassing any other filtering
2.   Richer control of ATP policy assignments (e.g. “Ability to exclude certain senders with auth levels, message types
     (e.g. Encrypted), etc. from SafeLink or SafeAttachment policies”)
3.   Increase size limits for ETRs and for IP and Domain Allow/Block lists, at least for large customers (perf/scale)
4.   Increase size limit of the "People Impersonation" list and tie it to the “Exec Slice”
5.   <Likely will discover some more from real customer migrations>
                          Case 0:20-cv-60416-AMC Document 97-68 Entered on FLSD Docket 07/09/2021 Page 12 of


Config Migration
                                                                26




Open Issue: No access to 3P Admin documentation or API for Enterprise and ATP products
Plan: Will engage with 2-3 customers that are already motivated to migrate to EOP/ATP and learn the config
structure, data schema and data export details through them
      • Start with ProofPoint customers, expand to Symantec Cloud and IronPort onprem
Basic Flow: Export->Translate->Import-via-PowerShell
Current Status:
Config Scope             Config Type                                            Assessment

End User Configuration   Safe and Blocked Sender lists                          •   Must automate migration because of scale
                                                                                •   Feasible: Accenture did it with PP
                         Enable/disable filtering <per user>                    Easy to script

                         Action and Quarantine settings <per user>              TBD

Admin Configuration      Allow/Block Lists (IPs, Sender Domains, Sender Email   Should be easy to script once exported data schema is known
                         Addresses)
                         Allow/Block Rules                                      Complex because of diverse schemas and capabilities

                         Filtering Policies for Malware, Phish,                 Complex because of diverse schemas and capabilities
                         Auth/Spoof/Impersonation, Spam, Bulk
                         Groups that are used for config scoping                TBD if these need to be migrated at scale
              Case 0:20-cv-60416-AMC Document 97-68 Entered on FLSD Docket 07/09/2021 Page 13 of
                                                    26




Feature Parity with 3P
Functional and Experience Gaps
                                     Case 0:20-cv-60416-AMC Document 97-68 Entered on FLSD Docket 07/09/2021 Page 14 of
                                                                           26




Category                                    Priority   Stack Rack Investment areas

First class Quarantine                      P0             15    1) Move high confidence Phish to Quarantine
                                                                 2) Additional Columns (recipient, …), sorting, filtering (recipient, policy, action, etc.)
                                                                 3) RBAC to enable Admin to control user access to quarantine
                                                                 4) End user notification for malicious mail for simpler FP management
                                                                 5) Ability to search based on user friendly attributes
                                                                 6) Provide grouping/clustering experience and reporting within Quarantine (aggregates)
                                                                 7) TT to quarantine
                                                                 8) Scalability fixes
Admin and User Submissions experience       P0             30    1st class experience for managing FPs/FNs including closed feedback loop with users and admins - includes support for
                                                                 admin submissions and improvements in existing end to end submission pipeline and experiences.
FN/FP Investigation capabilities for URLs   P0             30    Ability to locate messages by URLs and HFHs, investigate campaigns, click rates, etc.
and file hashes
Full message investigation                  P0             75    Near real-time visibility into detonation, queuing and delivery; richer view of security-related header info

Flexible aggregate reporting                P0             90    Exec Pivot for reports

Driving optimal configuration               P1            110    Complete set of insights for admin covering their config drift

Driving optimal configuration               P1            120    One click fixes for config drift

Driving optimal configuration               P2            180    Policy protect - enforce configurations and baselines to autocorrect configuration drift
                                  Case 0:20-cv-60416-AMC Document 97-68 Entered on FLSD Docket 07/09/2021 Page 15 of
                                                                        26




Top level theme                  Category                       Priority   Stack Investment areas
                                                                           Rack
Reporting, insights and Alerts   Rich useful alerts             P0          40   Out of the box alerts for insights, malware/phish detections, quarantine release/report,
                                                                                 ZAP/delayed detections scoped by user/recipient, domain, DL
                                 API/SIEM connectors            P0          45   Alerts available via API for SIEM integration

                                 API/SIEM connectors            P1          100    API/SIEM connector for reporting and insights

                                 Flexible aggregate reporting   P2          110    Provide a full stack filtering view/trends for all email with effectiveness metrics (filter verdict,
                                                                                   action, overrides, FPs/FNs and delivery status)
Customization of end user        End-user experiences           P0          15     Customized end user facing splash pages, safety tips that support customer branding
notifications
                                 Quarantine                     P0          15     Customized end user spam notifications (logo, text, frequency < 1 day) and increase scope of
                                                                                   actions
Fine grained RBAC                Quarantine                     P2          140    Fine grained RBAC to meet security persona requirements

                                 Policy                         P0          110    Fine grained RBAC to meet security persona requirements

                                 Reporting and insights         P0          110    Fine grained RBAC to meet security persona requirements

Protection across O365 and beyond Policy                        P2          210    For ATP/E5, enforce user level scoping for collaboration workloads/client integrations
email
                                  Quarantine                    P2          220    End to end support for Quarantine of content for other workloads (e.g. SPO, ODB, Teams)
               Case 0:20-cv-60416-AMC Document 97-68 Entered on FLSD Docket 07/09/2021 Page 16 of
                                                     26




Filtering for Hybrid Customers
Routing Flexibility
Filtering Parity for On-Prem Seats
                Case 0:20-cv-60416-AMC Document 97-68 Entered on FLSD Docket 07/09/2021 Page 17 of
                                                      26



On-Prem Routing Control
• Offer CMC in order to switch MX
  records to EOP for customers who must                                          Internet
  route all their mail through on-prem
   • Build Full filtering support for the CMC
     routing path: transmit filtering state in an                                      1
     encrypted header
• Offer Skip-Listing for customers who                                           EOP + O365
                                                                                                     4
                                                                                                            O365
  are not ready to switch their MX record                                         Transport                Mailbox

  to EOP
   • Full reuse of SxS work                                                      2         3.2

• CMC is preferred because it displaces
  competitors                                                                  On-Prem MTA           3.1
                                                                                                           On-Prem
                                                                                                           Mailbox
Case 0:20-cv-60416-AMC Document 97-68 Entered on FLSD Docket 07/09/2021 Page 18 of
                                      26




                                                                         M365
                                                                       Protection
                                                                         Stack




                                                                                    2



                                                                                                 Exchange Server
                                                                  6    4
                                                                                                  1

                                                                                                          User 1
                                                                                        O365
                                                                                        Hybrid
                                                                                        Agent
                                                                                                      3


                                                                                                          User 2
                                                                                            5
Case 0:20-cv-60416-AMC Document 97-68 Entered on FLSD Docket 07/09/2021 Page 19 of
                                      26




                                          Motivate Customers
                                          to Evaluate EOP/ATP
                                          Proactively show malicious attacks missed by customers’ 3rdparty
                                          solutions – empower the Field and directly engage the customers
                                                 • Identify target customers based on MX records and mail
                                                    stats
                                                 • Surface an SCC report/insight that shows Mailflow and TT
                                                    catch for messages that were handled by a 3P system;
                                                 • Aggregate across a week+ to make sure there is enough Bad
                                                    to show; 2-day delay is okay to allow for TT
                                                 • Prioritize the dangerous catch as follows
                                                        • Malware -> URL Phish -> Suspicious mail (all other
                                                           Phish, except for Spoof) -> Other (Spam and high-BCL
                                                           Bulk)
                                                 • Identify ATP catch


                                          Related: ATP Upsell Report for existing EOP customers


                                          Note: potential “customer data use” privacy issue with MS using
                                          competitor information from customers’ O365 email headers to sell
                                          other MS products to them
              Case 0:20-cv-60416-AMC Document 97-68 Entered on FLSD Docket 07/09/2021 Page 20 of
                                                    26




Execution
Work Summary
Vanadium Deliverables
                                       Case 0:20-cv-60416-AMC Document 97-68 Entered on FLSD Docket 07/09/2021 Page 21 of

Work Summary                                                                 26




3P Migration Support                                                                    Feature Work

SxS Evaluation                                                                          Functional Gaps
 • What-If Sandbox                                                                       • P0 deliverables
 • Skip-Listing
   • in filtering
                                                                                         • P1 deliverables
   • Simplify configuration for PP/Symantec Cloud
   • Auto-detection of on-prem IPs
                                                                                        Configurability Blockers
 • URL unwrapping                                                                        • DMARC-Allow list
 • Eval Wizard
                                                                                         • Richer control of ATP policy assignments
 • SxS Report
 • Aggressiveness Insights                                                               • Increase size limits for ETRs and for IP and Domain
                                                                                           Allow/Block lists, at least for large customers
Config Migration                                                                         • Increase size limit of the "People Impersonation" list and tie it
 • Foreach (PP, Symantec, IronPort, …)                                                     to the “Exec Slice”
   • User Config
     • Safe and Blocked Sender lists                                                    Filtering for CMC Routing
     • Per-User Enable/disable filtering
   • Admin Config                                                                       Filtering Parity for On-Prem Seats
     • Allow/Block Lists (IPs, Sender Domains, Sender Email Addresses)
     • Allow/Block Rules                                                                 • TimeTravel
     • Filtering Policies for Malware, Phish, Auth/Spoof/Impersonation, Spam, Bulk       • Filtering of Intra-Org mail
Motivation
                                                                                        ATP Upsell Report
 • Identification of 3P-filtered mail
 • Proactive Catch Report for 3P-filtered mail
Work Summary for Va                    Case 0:20-cv-60416-AMC Document 97-68 Entered on FLSD Docket 07/09/2021 Page 22 of
                                                                             26


                                                 MVP for ProofPoint customers who bypass EOP Filtering
3P Migration Support                                                                    Feature Work

SxS Evaluation                                                                          Functional Gaps
 • What-If Sandbox
                                                                                         • P0 deliverables
 • Skip-Listing
   • in filtering                                                                        • P1 deliverables
   • Simplify configuration for PP/Symantec Cloud
   • Auto-detection of on-prem IPs
                                                                                        Configurability Blockers
 • URL unwrapping                                                                        • DMARC-Allow list
 • Eval Wizard
 • SxS Report
                                                                                         • Richer control of ATP policy assignments
 • Aggressiveness Insights                                                               • Increase size limits for ETRs and for IP and Domain
                                                                                           Allow/Block lists, at least for large customers
Config Migration
                                                                                         • Increase size limit of the "People Impersonation" list and tie it
 • Foreach (PP, Symantec, IronPort, …)                                                     to the “Exec Slice”
   • User Config
     • Safe and Blocked Sender lists                                                    Filtering for CMC Routing
     • Per-User Enable/disable filtering
   • Admin Config
     • Allow/Block Lists (IPs, Sender Domains, Sender Email Addresses)
                                                                                        Filtering Parity for On-Prem Seats
     • Allow/Block Rules                                                                 • TimeTravel
     • Filtering Policies for Malware, Phish, Auth/Spoof/Impersonation, Spam, Bulk
                                                                                         • Filtering of Intra-Org mail
Motivation
                                                                                        ATP Upsell Report
 • Identification of 3P-filtered mail
 • Proactive Catch Report for 3P-filtered mail
     Case 0:20-cv-60416-AMC Document 97-68 Entered on FLSD Docket 07/09/2021 Page 23 of
                                           26




Appendix
Top 20 Domains                 Case 0:20-cv-60416-AMC Document 97-68 Entered on FLSD Docket 07/09/2021 Page 24 of
                                                                     26


#    Domain           MX Points To                              Routing Path   Bypass %     E5 Seats                                 E3 Seats   E1 Seats
1    micron.com       On-prem Appliance (TrendMicro)            (3.b)          99%          25 (v2)                                  43,755
2    accenture.com    ProofPoint Cloud                          1              98%                                                   600,000
3    walmart.com      ProofPoint Cloud                          3.a            100% (ETR)                                            178,033
4    dxc.com          Symantec Cloud                            ??             93%                                                   183,500    3,000
5    rakuten.com      EOP                                       N/A            80%
6    capgemini.com    On-prem Appliance (IronPort)              (3.b)          74%          275                                      116,240    115,656
7    nokia.com        EOP                                       N/A            66%
8    adobe.com        EOP                                       N/A            69%
9    its.jnj.com      IronPort Cloud                            1              98%          300                                      166,900
10   telefonica.com   EOP                                       N/A            53%
11   va.gov           On-prem Appliance (IronPort, CloudMark)   (3.b)          < 1%
12   cisco.com        On-Prem Appliance (IronPort)              (3.b)          100%
13   pepsico.com      On-prem Appliance (IronPort, CloudMark)   (3.b)          97%          11                                       89,430     120,295
14   fedex.com        On-prem Appliance (ProofPoint)            (3.b)          56%          3249 (E5) + 185,974 (ATP) + 1,936 (E5)              6,000
15   spglobal.com     On-prem Appliance (IronPort, Symantec?)   (3.b)          43%
16   fisglobal.com    EOP                                       N/A            57%
17   atos.net         On-prem Appliance + EOP/ATP enabled       ?              28%
18   cummins.com      Symantec Cloud                            1              85%
19   xpo.com          ProofPoint Cloud                          1              67%
20   wipro.com        Symantec Cloud                            1              99%
Case 0:20-cv-60416-AMC Document 97-68 Entered on FLSD Docket 07/09/2021 Page 25 of
                                      26




                                                                M365
                                                              Protection
                                                                Stack




                                                                           2



                                                                                        Exchange Server
                                                        5    3
                                                                                            1

                                                                                                User 1
                                                                               O365
                                                                               Hybrid
                                                                               Agent

                                                                                        4
                                                                                                User 2
             Case 0:20-cv-60416-AMC Document 97-68 Entered on FLSD Docket 07/09/2021 Page 26 of
                                                   26




                                    Option 2 – Sync                    Option 1 - Async

Support for all scenario            Yes – Since mail is sent through   Most – Services that modify the
                                    the cloud all scenarios are        content of the message such as
                                    supported such as link             Safe links would not be
                                    wrapping.                          supported.
Support for disconnected            No – Cloud connectivity is         Yes – cloud delivery is not
environments                        required for local mail delivery   required for local mail delivery
Potential delays in internal mail   Yes – mail is routed through the   No – Mail is routed locally as it
delivery                            cloud and thus would have          is today
                                    some delay in delivery
Malicious content accessible to     No – Malicious content could       Yes – due to the async nature of
users                               be quarantined before the user     the solution there is a delay
                                    receives it                        between detection and action,
                                                                       quarantine is still possible.
Support for post protection         Yes – the same channel could       Yes – the same channel could
actions, Zap, TI Zap                be used for control messages to    be used for control messages to
                                    remove messages discovered as      remove messages discovered as
                                    bad after delivery                 bad after delivery
